ORDER

PER CURIAM.
Wade J. Lay and Amanda R. Lay (“the Lays”), appeal the judgment of the trial court granting a prescriptive easement in favor of Galen Miller and Ann Miller (“the Millers”). The Lays claim the trial court *720erred in granting the easement because such a judgment was not supported by substantial evidence, and the court misdeclared and misapplied the law.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).